Case: 20-30692      Document: 00516416969          Page: 1    Date Filed: 08/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          August 2, 2022
                                    No. 20-30692
                                                                          Lyle W. Cayce
                                                                               Clerk

   Archie Poe,

                                                             Plaintiff—Appellant,

                                        versus

   Bruce Fuller; Pamela Hearn, in connection with her responsibility at
   Lincoln Parish Detention Center; Pamela Hearn, in connection with her
   responsibility at David Wade Correctional Center,

                                                         Defendants—Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CV-913


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Per Curiam:*
          A Louisiana inmate sued two prison doctors, alleging violations of his
   Eighth Amendment rights and various state law claims. We AFFIRM the
   district court’s dismissal of his claims.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30692      Document: 00516416969          Page: 2   Date Filed: 08/02/2022




                                    No. 20-30692


           FACTUAL AND PROCEDURAL BACKGROUND
          Before his incarceration, Archie Poe suffered a hip injury that
   warranted surgery. The surgery was to be performed in 2014 by Dr. Michael
   Britt. After Poe learned of complications in Dr. Britt’s similar surgery on
   another patient, he opted to forgo the procedure. In 2016, Poe began serving
   a sentence imposed after his conviction in Louisiana state court. While in
   prison, Poe sought to have the surgery. He was first denied by Dr. Pamela
   Hearn at Lincoln Parish Detention Center (“LPDC”). According to Poe,
   she told him he should have had the surgery before coming to prison and
   refused to obtain his medical records to evaluate his request. Later, at Davis
   Wade Correctional Center (“DWCC”), both Dr. Hearn and Dr. Bruce
   Fuller also declined to order the surgery, but only after an independent
   evaluation suggested (1) that Poe had once more indicated that he did not
   want to have the surgery with Dr. Britt, and (2) that Poe could receive the
   surgery after prison. Eventually, he did receive the surgery. He then brought
   suit against Hearn and Fuller in the United States District Court for the
   Western District of Louisiana.       He alleged violations of the Eighth
   Amendment and negligence under state law resulting from his medical care.
          The district court granted summary judgment to both doctors only on
   the Eighth Amendment claims arising out of their care for Poe at DWCC.
   Poe settled with Dr. Hearn for his claims relating to her care for him at LPDC.
   Both defendants then filed for summary judgment on the state law claims.
   The district court sua sponte dismissed the remaining state law claims for lack
   of subject matter jurisdiction. Poe timely appealed.
                                 DISCUSSION
          This court examines a grant of summary judgment and issues of
   sovereign immunity de novo. Midwestern Cattle Mktg., L.L.C. v. Legend Bank,
   N.A., 999 F.3d 970, 971 (5th Cir. 2021) (summary judgment); United States




                                         2
Case: 20-30692        Document: 00516416969          Page: 3   Date Filed: 08/02/2022




                                      No. 20-30692


   v. Tex. Tech Univ., 171 F.3d 279, 288 (5th Cir. 1999) (sovereign immunity).
   Poe argues on appeal that the district court erred in granting summary
   judgment to the defendants on his Eighth Amendment claims and dismissing
   his state law negligence claims.
          With respect to the Eighth Amendment claims, Poe argues generally
   that the doctors were deliberately indifferent to his medical needs because he
   was in obvious pain and they did not attend to him properly. Like the district
   court, we identify three claims contained within his factual recitations. First
   is a claim that the doctors were deliberately indifferent to Poe’s medical
   needs because he did not receive requested pain medication. Poe, though,
   was given an array of pain medications during his time at DWCC. While he
   may have wanted stronger medicines at certain points, mere “disagreement
   with his medical treatment” does not amount to a cognizable Eighth
   Amendment claim “absent exceptional circumstances.”              See Gobert v.
   Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). We agree with the district court
   that the doctors were not deliberately indifferent in this circumstance.
          Second, Poe seems to argue that the doctors were deliberately
   indifferent by failing to assign him a “no duty status” while he was at DWCC.
   Poe was given shifting duty statuses, though, showing at least some attention
   to his maladies. Moreover, we agree with other panels of this court that
   Eighth Amendment liability is not created simply because prison officials fail
   to adopt a prisoner’s suggested medical classification. Thomas v. Carter, 593
   F. App’x 338, 343 (5th Cir. 2014); Winston v. Stacks, 243 F. App’x 805, 807
   (5th Cir. 2007).
          Third, Poe contends that the two doctors were deliberately indifferent
   to his medical needs by failing to order the hip surgery while he was
   incarcerated at DWCC, ignoring his consistent complaints and obvious pain.
   Dr. Hearn ordered a consultation with an orthopedic group after receiving a




                                           3
Case: 20-30692      Document: 00516416969           Page: 4    Date Filed: 08/02/2022




                                     No. 20-30692


   recommendation that Poe receive a surgical evaluation. There is no evidence
   that Dr. Hearn was otherwise involved in decisions relating to the decision
   not to order surgery. These facts do not amount to deliberate indifference.
   See Gobert, 463 F.3d at 346.
          Poe also argues that Dr. Fuller was deliberately indifferent because he
   declined to order surgery after receiving an independent orthopedic
   evaluation of Poe from a physician’s assistant working with Dr. Randolph
   Taylor. Fuller, though, merely relied on the evaluation which suggested that
   Poe did not want to have the surgery with the again-recommended Dr. Britt
   and could have the procedure when he was released from prison. Fuller’s
   use of this report does not rise to the level of deliberate indifference. Poe’s
   attempted reliance on two experts seemingly never accepted by the district
   court does not persuade us otherwise. None of our caselaw supports that Dr.
   Fuller was required to seek out another doctor for Poe after he had declined
   the recommended doctor, particularly when the notes from the orthopedist’s
   assistant stated that Poe’s surgery could wait until after he was released. See
   id. These claims were properly dismissed.
          Poe further contends that the district court erred by assessing its
   jurisdiction and dismissing his remaining state law claims because the state
   of Louisiana was an indispensable party to the litigation. Under Louisiana
   law, Poe’s claims against two doctors, arising out of what can only be
   characterized as allegedly negligent medical care, properly sounded in
   medical malpractice, not general negligence. See Coleman v. Deno, 2001-1517,
   p. 16–18 (La. 1/25/02); 813 So. 2d 303, 315–16. Consequently, his claims
   proceeded under the Louisiana Malpractice Liability for State Services Act
   (“MLSSA”), which limits recovery for medical negligence claims brought
   against doctors employed by the state, like doctors Hearn and Fuller were at
   DWCC, to judgments paid by the state. See La. Stat. Ann. §§ 40:1231.1–
   .10; 40:1237.1–.4; see also Detillier v. Kenner Reg’l Med. Ctr., 2003-3259, p. 16



                                          4
Case: 20-30692       Document: 00516416969           Page: 5   Date Filed: 08/02/2022




                                      No. 20-30692


   (La. 7/06/04); 877 So. 2d 100, 111 (explaining that judgments will only lie
   against the state). This is a feature of Louisiana tort law and does not displace
   federal procedural law. See Keen v. Miller Env’t Grp., Inc., 702 F.3d 239, 243
   (5th Cir. 2012) (applying federal procedural law but state negligence law).
            We also disagree with Poe that the text of the MLSSA, specifically
   Subpart E, excludes prisoner malpractice claims. The MLSSA specifically
   discusses prisoner claims and, while they proceed under separate
   administrative procedures, the statute clearly countenances them as part of
   the same overarching scheme. See La. Stat. Ann. § 40:1237.1(E)(1).
   Prisoner medical malpractice claims do not fall outside the ambit of the
   MLSSA, and thus judgment on such a claim must necessarily be against the
   state.
            We therefore agree with the district court that this substantive feature
   of Louisiana tort law makes “accord[ing] complete relief among existing
   parties” impossible, because the state is a required party to the litigation. See
   Fed. R. Civ. P. 19(a). Because Congress has not abrogated, and Louisiana
   has not expressly waived, sovereign immunity for MLSSA claims in federal
   court, Louisiana is not amenable to suit in a federal forum for these medical
   malpractice claims against its doctors. See Port Auth. Trans-Hudson Corp. v.
   Feeney, 495 U.S. 299, 306 (1990). Without the state as a party, Poe’s recovery
   would be undeniably inadequate and prejudicial; moreover, his claims could
   be brought in Louisiana’s courts. See Fed. R. Civ. P. 19(b). The district
   court thus properly dismissed the suit under Rule 19 for want of an
   indispensable party.
            AFFIRMED.




                                           5